Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 1 of 13 Page ID #:112
   1
   2
   3
   4
   5
   6
                            UNITED STATES DISTRICT COURT
   7                       CENTRAL DISTRICT OF CALIFORNIA
   8
        MARTIN A. HOLGUIN , et al.                Case No:
   9                                              5:19−cv−00817−JGB−KK
                       Plaintiff(s),
   10
               v.
                                                  CIVIL TRIAL SCHEDULING
   11 MERIDIAN FINANCIAL SERVICES, INC.           ORDER
   12                                             Last Day to Stipulate or File a Motion
                                                  to Amend Pleadings or Add New
   13                                             Parties: 12/16/2019
                      Defendant(s).
   14                                             Deadline for Initial Designation of
                                                  Expert Witnesses: 2/10/2020
   15
                                                  Deadline for Designation of Rebuttal
   16                                             Expert Witnesses: 2/24/2020
   17                                             All Discovery Cut−Off (including
                                                  hearing of discovery motions):
   18                                             3/9/2020
   19                                             Dispositive Motion Hearing Cut−Off:
   20                                             5/18/2020 at 9:00 AM

   21                                             Last day to Conduct Settlement
                                                  Conference: 4/6/2020
   22
                                                  Final Pre−Trial Conference: 6/29/2020
   23                                             at 11:00 AM

   24                                             Jury Trial: 7/14/2020 at 09:00 AM

   25                                             Trial Estimate: 2−3 Day(s)

   26          This case is set for trial before the Honorable Jesus G. Bernal, Courtroom 1,
   27    United States District Court, 3470 Twelfth Street, 2nd Floor, Riverside, California.
   28    \\\

                                                −1−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 2 of 13 Page ID #:113
   1
                                             Motions
   2
   3          Judge Bernal hears motions in civil cases on Mondays at 9:00 a.m. The cut−off
   4    date for hearing motions is the last day on which motions will be heard, i.e., the

   5    motion must be filed at least 28 days before the deadline in accordance with the
   6    requirements of Local Civil Rule 6−1. A copy of every motion related document
   7    filed must be delivered to the chambers drop box outside Courtroom 1
   8    ("the mandatory chambers copy"). The cut−off date applies to all non−discovery
   9    motions except motions directly related to the conduct of trial, e.g., motions in
   10   limine and motions to sever parties or bifurcate issues for trial.
   11         All motions in limine and other trial−related motions must be properly noticed
   12   for hearing no later than the date of the Final Pretrial Conference. Each side is
   13   limited to five motions in limine. Memoranda of Points and Authorities in support
   14   of or in opposition to motions in limine shall not exceed 10 pages. Replies will not
   15   be accepted. Motions shall not be compound, i.e., each motion shall address only
   16   one item of evidence or witness. If common grounds for exclusion or admission

   17   apply to multiple items of evidence or witnesses, each motion shall address only

   18   one category of evidence or witnesses. Motions in limine should not be disguised

   19   motions for summary adjudication of issues.

   20         All parties and counsel must comply with Local Rule 7−16, which provides:

   21         Any moving party who intends to withdraw the motion before the hearing
              date shall file and serve a withdrawal of the motion, not later than seven (7)
   22         days preceding the hearing. Any opposing party who no longer intends to
              oppose the motion, shall file and serve a withdrawal of the opposition, not
   23         later than seven (7) days preceding the hearing.
   24   Failure to comply with this notification requirement may result in the imposition of
   25   sanctions on the offending counsel or party.
   26   \\\
   27   \\\
   28   \\\

                                                −2−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 3 of 13 Page ID #:114
   1
                                           Discovery
   2
   3         Counsel shall initiate all discovery other than depositions at least 45 days
   4    before the cut−off date. The Court will not approve stipulations between counsel

   5    which permit responses to be served after the cut−off date except in unusual
   6    circumstances and for good cause shown.
   7         All depositions must be completed by the discovery cut−off deadline. Counsel
   8    shall lodge all original depositions that will be used in trial with the Courtroom
   9    Deputy Clerk on the first day of trial.
   10        Counsel are expected to resolve discovery problems without the assistance of
   11   the Court. Discovery disputes have been referred to the United States Magistrate
   12   Judge assigned to this case. The discovery cut−off is the last date to complete

   13   discovery, including expert discovery. It is also the last day for hearing any
   14   discovery motion. If not separately set forth above, the required expert disclosures
   15   shall be made 70 days before the discovery cut−off date.
   16
   17                               Settlement Procedures

   18
   19        Counsel must complete a settlement conference under the Court−Directed

   20   ADR Program (Local Rule 16−15.4) no later than the date set by the Court above.
   21   If the parties desire to participate in an ADR procedure other than that elected in
   22   the Rule 26(f) Scheduling Report and Order, they shall file a stipulation with the
   23   Court. This request will not necessarily be granted.
   24        Counsel shall include in the proposed Pretrial Conference Order a status

   25   report detailing what procedure has been followed, and the status of settlement

   26   efforts. No case will proceed to trial unless all parties, including the principals of
   27   all corporate parties, have appeared personally at a settlement conference and
   28   complied with Local Rule 16−15.5.

                                                  −3−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 4 of 13 Page ID #:115
   1
             If a settlement is reached, it shall be reported immediately to this Court as
   2    by Local Rule 16−15.7. In all cases set for jury trial, the parties must notify
   3    the Court, no later than the Wednesday preceding the Tuesday trial date,
   4    of any settlement, so that the necessary arrangements can be made to bring

   5    in a different case for trial or notify the members of the public who would
   6    otherwise be reporting for jury duty that their services are not needed that
   7    date.
   8         Failure to comply with this notification requirement may result in the
   9    imposition of sanctions on counsel for one or more parties, or their clients,
   10   or both.
   11
   12                             Final Pretrial Conference

   13
   14        The Court will conduct a Final Pretrial Conference pursuant to Federal Rule
   15   of Civil Procedure 16 and Local Rule 16−1 on the date and time listed above. Each

   16   party appearing in this action shall be represented at the Final Pretrial Conference

   17   and at all pretrial meetings by the lead trial counsel. Counsel should be prepared

   18   to discuss streamlining the trial, including presentation of testimony by deposition

   19   excerpts, time limits, stipulations as to undisputed facts, and qualification of experts

   20   by admitted resumes. In rare cases where the Pretrial Conference is waived by the

   21   Court, counsel must follow Local Rule 16−11. This Court does not exempt pro per

   22   parties from the requirements of Local Rule 16.

   23
   24   Matters to be Discussed at the Final Pretrial Conference

   25
   26   Counsel shall be prepared to discuss the following matters with the Court at the

   27   Pretrial Conference:

   28        •     the witnesses all parties intend to call during their respective cases,

                                                −4−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 5 of 13 Page ID #:116
   1
                   and the amount of time necessary for direct and cross examination of
   2               each witness;
   3          •     any anticipated problems in scheduling witnesses;
   4          •     any evidentiary issues, including anticipated objections under Rule 403,

   5               and objections to exhibits;
   6          •     jury selection procedures;
   7          •     all pretrial motions, including motions in limine, to bifurcate and to
   8               sever;
   9          •     any disputed jury instructions, and the form of the instructions which
   10              will be given to the jury at the outset of the case, i.e., before opening
   11              statements and presentation of evidence;
   12         •     whether any counsel intends to use any evidence or demonstrative

   13              aid in opening statement; and
   14         •     motions to exclude witnesses from the courtroom during trial testimony.
   15         If counsel for any party need to arrange for the installation of their own

   16   equipment, such as video monitors, notebooks, or overhead projectors, counsel

   17   shall notify the Courtroom Deputy Clerk no later than 4:00 p.m. two days before

   18   trial so that the necessary arrangements can be made.

   19
   20   Pretrial Filings

   21
   22         Counsel shall submit carefully prepared Memoranda of Contentions of

   23   Fact and Law (which may also serve as the trial briefs) and proposed Pretrial

   24   Conference Orders in accordance with the provisions of Local Rules 16−4 through

   25   16−7. The form of the proposed Pretrial Conference Order shall be in conformity

   26   with the form set forth in Appendix A to the Local Rules.

   27         The filing schedule for pretrial documents is as follows:

   28   \\\

                                                 −5−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 6 of 13 Page ID #:117
   1
        A.   At least 28 days before final pretrial conference
   2         •     Motions in limine
   3    B.   At least 21 days before final pretrial conference
   4         •     Memorandum of contentions of fact and law

   5         •     Witness lists
   6         •     Joint exhibit list
   7         •     Oppositions to motions in limine
   8    C.   At least 14 days before final pretrial conference
   9         •     Proposed final pretrial conference order
   10        •     Proposed jury instructions, and any objections
   11        •     Proposed verdict forms
   12        •     Statement of the case

   13        •     Proposed voir dire questions, if desired
   14   D.   At least 7 days before trial:
   15        •     Trial briefs, if desired

   16        In drafting the proposed Pretrial Conference Order, counsel shall make a good

   17   faith effort to agree on and set forth as many uncontested facts as possible. The

   18   Court may read the uncontested facts to the jury at the start of the trial.

   19        In drafting the factual issues in dispute for the proposed Pretrial Conference

   20   Order, the issues of fact should track the elements of a claim or defense upon

   21   which the jury would be required to make findings. Counsel should attempt to

   22   state issues in ultimate fact form, not in the form of evidentiary fact issues

   23   (i.e., "was the defendant negligent?"; "was such negligence the proximate cause

   24   of injury to the plaintiff?"; "was the plaintiff negligent?"; not, "was the plaintiff

   25   standing on the corner of 5th and Spring at 10:00 a.m. on May 3?"). Counsel

   26   may list sub−issues under the headings of ultimate fact issues, but shall not use

   27   this as a device to list disputes over evidentiary matters.

   28        Issues of law should state legal issues upon which the Court will be required

                                                −6−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 7 of 13 Page ID #:118
   1
        to rule after the Pretrial Conference, including during the trial, and should not list
   2    ultimate fact issues to be submitted to the trier of fact.
   3         Each party shall list and identify its respective expert witnesses, if any. Failure
   4    of a party to list and identify an expert witness in the proposed Pretrial Conference

   5    Order shall preclude a party from calling that expert witness at trial.
   6
   7    Exhibit and Witness Lists
   8
   9         Counsel are to prepare their exhibits by placing them in 3−ring binders that
   10   are tabbed down the right side with exhibit numbers. The spine portion of the
   11   binder shall indicate the volume number and contain an index of each exhibit
   12   including in the volume. The binders are to be prepared with an original for the

   13   Courtroom Deputy Clerk, which shall be tagged with the appropriate exhibit tags
   14   in the upper right hand corner of the first page of each exhibit, and one copy for
   15   Court ("bench book"). Each binder shall contain an index of the included exhibits.

   16   The exhibits are to be numbered in accordance with Local Rule 26−3.

   17        The Court requires the following to be submitted to the Courtroom Deputy

   18   Clerk on the first day of trial:

   19   A.    The original exhibits with the Court's exhibit tags. The parties shall use

   20         yellow tags for plaintiff and blue tags for defendant, which shall be stapled

   21         to the front of the exhibit on the upper right corner with the case number,

   22         case name, and exhibit number placed on each tag. Counsel can obtain

   23         exhibit tags at the Clerk's Office, Room 134, 1st Floor, 3470 Twelfth

   24         Street, Riverside.

   25   B.    One bench book with a copy of each exhibit for use by the Court, tabbed

   26         with numbers as described above. (Court's exhibit tags not necessary.)

   27   C.    Three copies of exhibit index.

   28         The exhibit index shall be in the following form:

                                                 −7−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 8 of 13 Page ID #:119
   1
        Case No.                   Case Name:
   2
   3    Exhibit No.         Description                     Date Identified   Date Admitted

                            1/30/2005 Letter from Doe to
   4    3                   Roe
   5
   6    D.    Three copies of witness lists in the order in which the witnesses may be called

   7          to testify.

   8          The witness lists shall be in the following form:

   9    Case No.                          Case Name:
   10   Witness Name                                   Date Called to Testify
   11   1.    John Doe
   12   2.    Jane Doe

   13
   14        All counsel are to meet no later than 10 calendar days before trial and to

   15   stipulate to the extent possible to foundation, waiver of the best evidence rule,

   16   and which exhibits may be received into evidence at the start of trial. The exhibits

   17   to be received will be noted on the extra copies of the exhibit lists.

   18
   19   Court Reporter

   20
   21        At least 7 days before the commencement of trial, counsel for the parties
   22   shall provide the court reporter with a list of unusual words, phrases, and spellings
   23   that may come up during trial. This information should be emailed to the reporter

   24   at Adele_Frazier@cacd.uscourts.gov.

   25
   26   Jury Instructions

   27
   28        Fourteen calendar days prior to the Rule 16−2 Meeting of Counsel, counsel

                                                     −8−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 9 of 13 Page ID #:120
   1
        shall exchange proposed jury instructions and special verdict forms (if applicable),
   2    Seven calendar days prior to the Rule 16−2 meeting, counsel shall exchange any
   3    objections to the instructions and special verdict forms. Prior to or at the time of
   4    the Rule 16−2 meeting, counsel shall meet and confer with the goal of reaching

   5    agreement as to one set of joint, undisputed jury instructions and one special
   6    verdict form.
   7         The parties shall file proposed jury instructions fourteen calendar days
   8    before the Final Pretrial Conference. As always, the parties must submit
   9    mandatory chamber copies to the Court. In addition, the parties must submit
   10   electronic versions (either Word or WordPerfect format) to the Court at the
   11   following e−mail address: JGB_Chambers@cacd.uscourts.gov.
   12        As noted above, the parties must act jointly to submit proposed jury

   13   instructions. The parties must submit one set of agreed upon jury instructions.
   14   At the same time, the parties must submit another set of jury instructions
   15   containing the instructions upon which the parties disagree and the objections

   16   to those instructions. Where the parties disagree on an instruction, the party

   17   opposing the instruction must attach a short (i.e., one to two paragraphs)

   18   statement supporting the objection and the party submitting the instruction must

   19   attach a short statement supporting the instruction. Each statement should be on

   20   a separate page and should follow directly after the disputed instruction.

   21        Accordingly, the parties ultimately will submit one document or, if the parties

   22   disagree over any proposed jury instructions, two documents. If the parties submit

   23   two documents, those documents should consist of: (1) a set of agreed upon

   24   jury instructions and (2) a set of disputed jury instructions along with reasons

   25   supporting and opposing each disputed instruction.

   26        Where the Manual of Model Civil Jury Instructions for the Ninth Circuit

   27   (2007 edition) provides a version of a requested instruction, the parties should

   28   submit the Model instruction. Where California law applies, the Court prefers

                                                −9−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 10 of 13 Page ID #:121
   1
        counsel to use Judicial Council of California, Civil Instructions − ("CACI").
   2    If neither of the above sources has an instruction on the subject, counsel are
   3    directed to consult the current edition of O'Malley, et al., Federal Jury Practice
   4    and Instructions. Each requested instruction shall (a) cite the authority or source

   5    of the instruction, (b) be set forth in full, (c) be on a separate page, (d) be
   6    numbered, (e) cover only one subject or principle of law, and (f) not repeat
   7    principles of law contained in any other requested instruction.
   8         The Court will send a copy of the jury instructions into the jury room for
   9    use by the jury during deliberations. Accordingly, in addition to the file copies
   10   described above, the parties shall file with the Courtroom Deputy Clerk and
   11   shall email to chambers on the first day of the trial a "clean set" of joint and/or
   12   proposed jury instructions that contain only the text of each instruction set forth

   13   in full on each page, with the caption "Court's Instruction Number ____"
   14   (eliminating titles, supporting authority, indication of party proposing, etc.).
   15   This will be referred to as the "Jury Copy" of the jury instructions.

   16        An index page shall accompany all jury instructions submitted. The index

   17   page shall indicate the following:

   18        •     The number of the instruction;

   19        •     A brief title of the instruction;

   20        •     The source of the instruction and any relevant case citations; and

   21        •     The page number of the instruction.

   22        EXAMPLE:

   23
         Number     Title                Source               Page
   24    1          Burden of Proof      9th Cir. 12.02       7
   25
   26   Joint Statement of the Case

   27        Counsel shall prepare a joint statement of the case which will be read by the

   28   Court to the prospective panel of jurors prior to the commencement of voir dire.

                                                −10−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 11 of 13 Page ID #:122
   1
        The statement should not be longer than two or three paragraphs. The statement
   2    shall be filed with the Court fourteen calendar days before the Final Pretrial
   3    Conference.
   4
   5                                        Trial
   6
   7         The Court sets firm trial dates. Counsel shall arrive at the Courtroom not
   8    later than 8:30 a.m. each day of trial. The Court reserves the time from 8:30 to
   9    9:00 a.m. to handle legal and administrative matters outside the presence of the
   10   jury. The trial will commence promptly at 9:00 a.m. Counsel shall anticipate
   11   matters that may need discussion or hearing outside the presence of the jury and
   12   to raise them during this period.

   13        The Court is in session with the jury on Tuesdays through Fridays, 9:00 a.m.
   14   to 4:30 p.m., with a morning and an afternoon break and a lunch recess from
   15   approximately 12:00 to 1:15 p.m. In most cases, jury selection is completed on

   16   the first morning of trial, and counsel should be prepared to give opening statements

   17   and begin presentation of evidence immediately thereafter.

   18        All counsel are asked to observe the following practices during trial:

   19        •     All counsel, defendants, and parties shall rise when the jury enters and

   20             leaves the courtroom.

   21        •     Counsel shall stand when addressing the Court, including when objecting

   22             to opposing counsel's questions.

   23        •     When objecting, counsel should state only "objection," and the legal

   24             ground for the objection (e.g., hearsay, irrelevant, etc.). Counsel should

   25             refrain from arguing the legal basis for the objection unless permission

   26             is granted to do so.

   27        •     Counsel must seek leave to approach the Courtroom Deputy Clerk or

   28             the witness, and should question witnesses while standing at the lectern.

                                              −11−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 12 of 13 Page ID #:123
   1
            •    Counsel should not address or refer to witnesses or parties by first
   2             names alone, with the exception of witnesses under 14 years old.
   3        •    Counsel shall not discuss the law or argue the case in opening
   4             statements.

   5        •    Counsel shall address all remarks to the Court and should not directly
   6             address the Courtroom Deputy Clerk, the Court Reporter, opposing
   7             counsel, or the jury (except in opening statement and closing argument).
   8             Counsel must ask the Court for permission to talk off the record in
   9             order to speak with opposing counsel.
   10       •    Counsel shall not make an offer of stipulation unless he or she has
   11            conferred with opposing counsel and believes that the stipulation
   12            will be accepted. Any stipulation of fact will require the defendant's

   13            personal concurrence and shall be submitted to the Court in writing
   14            for approval.
   15       •    While Court is in session, counsel may not leave the counsel table to

   16            confer with witnesses, colleagues, or assistants in the back of the

   17            courtroom unless the Court grants permission to do so in advance.

   18       •    Where a party has more than one lawyer, only one may conduct the

   19            direct or cross−examination of a particular witness, or make objections

   20            as to that witness.

   21       •    If a witness was on the stand before a recess or adjournment, counsel

   22            shall have the witness back on the stand and ready to proceed when

   23            Court resumes.

   24       •    If there is more than a brief delay between witnesses, the Court may

   25            deem that the party has rested.

   26       •    The Court attempts to cooperate with witnesses and will, except in

   27            extraordinary circumstances, accommodate them by permitting them

   28            to be examined out of sequence. Counsel should discuss any

                                            −12−
Case 5:19-cv-00817-JGB-KK Document 25 Filed 09/13/19 Page 13 of 13 Page ID #:124
   1
                   scheduling issues with opposing counsel. If there is an objection,
   2               counsel shall confer with the Court in advance.
   3
   4                                      Court Trial

   5
   6         Twenty−one calendar days before the trial date, each party shall prepare
   7    and serve on opposing counsel copies of the proposed Findings of Fact and
   8    Conclusions of Law. Each party shall review the other party's proposed
   9    Findings and Conclusions and make such changes in the party's own proposed
   10   Findings and Conclusions as necessary following such review. Fourteen
   11   calendar days before the trial date, each party shall lodge two copies of its
   12   proposed Findings of Fact and Conclusions of Law with the Court, also serving

   13   other parties if changes have been made. The parties shall be prepared to submit
   14   to the Court, and to exchange among themselves, supplemental Findings of Fact
   15   and Conclusions of Law during the course of the trial.

   16
   17                                       Website
   18
   19        Counsel are encouraged to review the Central District's website for additional

   20   information: http://www.cacd.uscourts.gov
   21
   22        The Courtroom Deputy Clerk is ordered to serve a copy of this Order

   23   personally, electronically, or by mail on counsel for all parties to this action.

   24
            IT IS SO ORDERED.
   25
   26 Dated: September 13, 2019
   27
                                                   Jesus G. Bernal
   28                                              United States District Judge

   Revised − January 2016                       −13−
